Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kadowaki (US 2018/0348525) in view of Sharma (US 10,725,302).
Regarding independent claim 1, Kadowaki discloses An augmented reality display system (Figs. 7-8: 100d – augmented reality display device; see also para. 96) comprising (i.e., open language for the claim): an inset display (124, 125 - prisms); a half mirror (151 – waveguide; note light enters incident surface plane 151c, and is totally reflected from total reflection plane 151d; interpreted as half mirror because part of it allows transmission and part functions to reflect); a concave mirror (133 – concave mirror); and a waveguide (defined by the following limitations; functionally guiding light) comprising (i.e., open language for the waveguide) the half mirror (151-waveguide) and the concave mirror (133 – concave mirror), the waveguide converting an inset image (note beam path) generated by the inset display (124, 125 – prisms) into a foveal inset (140c – retina; para. 90 – focused on retina 140c of the eye 140; note that the fovea is included in the retina).
Kadowaki does not explicitly disclose that the concave mirror is a half mirror. Kadowaki and Sharma are related as AR devices with waveguides. Sharma teaches the systems mirrors can include dichroic mirrors [which are functional as half-mirrors] (col. 2, ln. 16 – dichroic mirror). This permits additional portions of the illumination to be additionally reflected (col. 2, lns. 1-13), which may permit display of additional information or function as eye-tracking. 

Regarding claim 3, the combination further discloses The augmented reality display system of claim 1, further comprising: a projector to generate a peripheral display (Figs. 7-8; para. 42, 43, 98-100 – less strange, means more peripheral; also note that most of the light is focused on the retina, but other light enters the eye, this is functionally peripheral light).
Regarding claim 4, the combination further discloses 4. The augmented reality display system of claim 3, the inset display emitting light to the foveal inset at a higher resolution than a resolution of light emitted by the projector for the peripheral display (i.e., the device is a display, and all the light is relevant to whole of the display – note that what falls on the fovea is perceived more focused than the image portions falling on the more outer portions of the retina).
Regarding claim 5, the combination further discloses 5. The augmented reality display system of claim 3, arranged such that the projector directs a peripheral image toward a prism, the prism refracts the peripheral image to a holographic optical element (Kadowski, the light sources 111, 112, 113 send light through prisms 124 and 125 then to the HOE [Sharma, col. 24, ln. 42 – optical elements can be HOEs]).
Claims 2, 11 16, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadowaki-Sharma in further view of Haddick (US 2012/0249797).
	Regarding independent claim 11 and depending claim 2, all the limitations in common with above claims are hereby incorporated; the former combination further discloses the image is projected through a holographic optical element (Sharma, col. 24, ln. 42 – optical elements can 
	The former combination does not explicitly disclose to control a moveable stage coupled to the holographic optical element. Kadowaki-Sharma and Haddick are related as head worn displays. Haddick teaches controlling a moveable stage coupled to the holographic optical element (para. 291 – actuator like autofocus moves an element so as to maintain the focus, e.g., for different fields of view or a moving eye [para. 392]).
	Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to use the contemplated actuator in Haddick with the holographic optical element of Kadowaki-Sharma’s augmented display so as to respond to movement of the eye and/or provide different fields of view.
Regarding claim 16, the combination further discloses 16. The augmented reality display system of claim 11, the holographic optical element operable as a hybrid reflective and transparent image combiner (see explanation above of half-mirror).
Regarding claim 17, the combination further discloses 17. The augmented reality display system of claim 11, further comprising an infrared light- emitting diode device.

Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to use IR LEDs in the combined HWD for eye-tracking purposes thereby reducing visible light reflections within the system such that ghost lights are reduced and overall imaging improved.
Regarding claim 20, the combination further discloses 20. The augmented reality display system of claim 11, configured to generate the foveal inset image at a higher resolution than the peripheral display image (i.e., the device is a display, and all the light is relevant to whole of the display – note that what falls on the fovea is perceived more focused than the image portions falling on the more outer portions of the retina).
Allowable Subject Matter
Claims 6-10, 12-15, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 6, the prior art does not teach or suggest “The augmented reality display system of claim 3” including the specific arrangement for “arranged such that the concave half mirror directs the foveal inset through a holographic optical element” as set forth in the claimed combination(s).
Regarding claim 7, the prior art does not teach or suggest “The augmented reality display system of claim 1” including the specific arrangement for “the inset display configured to 
With respect to claim 8, this claim depends on claim 7 and is allowable at least for the reasons stated supra.
Regarding claim 9, the prior art does not teach or suggest “The augmented reality display system of claim 1” including the specific arrangement for “the half mirror redirects the inset image toward the concave half mirror, and the concave half mirror directs the inset image through the half mirror and a holographic optical element to a pupil position of a user of the augmented reality display system.” as set forth in the claimed combination(s).
Regarding claim 10, the prior art does not teach or suggest “The augmented reality display system of claim 1” including the specific arrangement for “the waveguide forming a reflective magnifier lens for the inset image.” as set forth in the claimed combination(s).
Regarding claim 12, the prior art does not teach or suggest “The augmented reality display system of claim 11” including the specific arrangement for “the reflective magnifier lens comprising: a half mirror and a concave half mirror, wherein both sides of the concave half mirror are index-matched.” as set forth in the claimed combination(s).
Regarding claim 13, the prior art does not teach or suggest “The augmented reality display system of claim 11” including the specific arrangement for “the foveal inset image generated by an inset display, wherein varifocal operation with focal cues to infinity is achieved by moving the inset display.” as set forth in the claimed combination(s).
With respect to claims 14-15, these claims depend on claim 13 and are allowable at least for the reasons stated supra.

With respect to claim 19, this claim depends on claim 18 and is allowable at least for the reasons stated supra.


Regarding claim *, the prior art does not teach or suggest “” including the specific arrangement for “” as set forth in the claimed combination(s).
With respect to claim *, this claim depends on claim * and is allowable at least for the reasons stated supra.
With respect to claims *, these claims depend on claim * and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20190371028, US-20170227764, US-20170206691, US-20120320100, US-20120206335, US-20120075168,US-10852817, US-10331207, US-4863468.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872